*99OPINION.
Lansdon :
The two issues involved in this proceeding are (1) the correct basis for depreciating the book values of the tangible assets owned by the petitioner at the close of the taxable year, and (2) the proper rates of depreciation to be applied to such values. We have held that depreciation is a matter of fact to be established by satisfactory evidence. Appeal of Cleveland Home Brewing Co., 1 B. T. A. 87.
The petitioner has proved that substantially all its additions to equipment and machinery were made prior to April 1, 1919, and were in use in the production of not less than 94 per cent of its total output for the year. We are of the opinion that the balances in assets accounts at the end of the year are the proper bases for the computation of depreciation by this petitioner. In the Appeal of the Robert P. Hyams Coal Co., 1 B. T. A. 217, upon which the Commissioner relies to support his method, the conditions were different in that additions to equipment were made throughout the year, and also in that, so far as disclosed in the findings of fact in that appeal, the production of the mine was uniform throughout the taxable year.
The evidence adduced by the petitioner convinces us that the depreciation rates of 33% and 15 per cent on auto trucks and automobiles and machinery and equipment, respectively, used in the manufacture and sale of ice cream is reasonable. Appeal of J. C. Eves, 2 B. T. A. 115. The factory buildings of the petitioner were of concrete, tile and wood construction and were subject to unusual wear and tear on account of the nature of the business and by reason of vibration resulting from the use of heavy machinery. We are of the opinion that the useful life of such structures, so used, is not more than 25 years.

Judgment will be entered on %0 days' notice, under Rule 60.